Citation Nr: 1809696	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral ankles. 

2.  Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran had active service from December 1976 to April 1981.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional search for the Veteran's service treatment records and National Guard records is warranted.  The record shows that the RO searched for service treatment records in April 2012 and used the Veteran's current last name not the last name she used in active service.  The National Personnel Records Center (NPRC) responded in April 2012 and indicated that all available records were provided.  Only a March 1981 separation examination report and dental records were provided.  In August 2015, the RO requested complete copies of the service treatment records and the Veteran's clinical records.  The RO requested that the search use the Veteran's last name that she used in active service.  The NPRC informed VA that all available medical records and the Veteran's complete personnel file were provided.  The March 1981 separation exam and clinical records for a hospitalization at Dover Air Force Base in December 1980 were provided.  At the hearing before the RO in April 2015, the Veteran testified that she served with the Army National Guard, 55th Brigade, in Pennsylvania.  Hearing Transcript, page 14.  The Veteran stated that the National Guard performed physical exams and her representative indicated that the National Guard may have her service treatment records.  Id. at 14-15.  In a March 2015 letter, the representative provide additional information for the Pennsylvania National Guard to the RO.  In a January 2017 statement, the Veteran stated that she also served in the Air Force Reserve.  It does not appear that the AOJ conducted a search of the National Guard or Reserve records.  The Board finds that the AOJ should conduct search for copies of the Veteran's National Guard and Reserve service treatment records.  VA has a duty to seek these records.  38 U.S.C. § 5103A(b)(3) (2012).  VA will end its efforts to obtain service treatment records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2017). 

At the hearing before the RO in April 2015, and in written statements submitted to VA, the Veteran indicated that she was hospitalized after service in 1984 for injuries caused by a motorcycle accident.  These records are relevant to the issues on appeal since the Veteran indicated that she sustained ankle injuries and had blood transfusions during the surgeries.  

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C. § 5103A (a)(1) (2012).  As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C. § 5103A (b)(1).  The AOJ should make reasonable efforts to obtain the records in question. 

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d).  The Board finds that a remand is required to obtain clarification of, and additional support for the June 2012 VA medical opinion because the VA examiner did not provide a medical opinion as to whether the claimed bilateral ankle disability to include arthritis had its onset in service or is related to injury, disease, or other event in active service.  The VA examiner should specifically address the etiology of the arthritis in the ankles.  If an opinion cannot be provided without an examination, one should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by letter and ask her to provide any updated information regarding her National Guard service including with 55th Brigade in Pennsylvania and any Reserve service.  Conduct a search for complete copies of the Veteran's National Guard, 55th Brigade in Pennsylvania, and Reserve service treatment records and examination reports.  Please document the efforts to obtain the above records.  Any negative response must be fully documented in the claims file.

2.  Contact the Veteran by letter and ask her to provide any updated information and the necessary authorization so that the AOJ may make an attempt to obtain copies of hospital records for the hospitalization in 1984 for treatment of injuries sustained in a motorcycle accident.  If the Veteran provides the necessary authorization, make an attempt to obtain copies of the hospital records in question.  Please document the efforts to obtain the above records.  Any negative response must be fully documented in the claims file.

3.  Ask the VA examiner who conducted the June 2012 VA ankle examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral ankle disability to include arthritis is related to disease or injury or other event in active service.  

Please consider and discuss the March 1961 separation exam which notes that the Veteran had arthritis in the ankles and hands, she had rheumatic fever at age 5, and she had swollen and painful ankles and hands secondary to the rheumatic fever as a child.   

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.

4.  Readjudicate the issues remaining on appeal in light of all of the evidence of record.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

